—In a proceeding pursuant to SCEA 1412 *831(3) (a) for an order authorizing David J. Baron, as preliminary executor of the estate of Hattie G. Martin, to sell shares in a cooperative apartment to satisfy the debts and the ongoing administration expenses of the estate, Miladin Dobric appeals from an order of the Surrogate’s Court, Queens County (Nah-man, S.), dated October 29, 2008, which, upon a decision of the same court dated October 6, 2008, made after a nonjury trial, authorized the sale.
Ordered that the appeal is dismissed, without costs or disbursements.
The appellant has failed to comply with the decision and order on motion of this Court dated March 20, 2009, requiring him to file the exhibits marked and received into evidence by the Surrogate’s Court, Queens County. As the appendix filed by the appellant is inadequate to enable this Court to render an informed decision on the merits, the appeal must be dismissed (see Cross Westchester Dev. Corp. v Sleepy Hollow Motor Ct., 222 AD2d 644 [1995]). Skelos, J.P., Santucci, Dickerson and Roman, JJ., concur.